*584DISSENTING OPINION BY
TAMILIA, J.:
¶ 1 I respectfully dissent from the majority’s decision to vacate that portion of appellant’s judgment of sentence imposing mandatory costs of $200.00 pursuant to 18 Pa.C.S.A. § 7508.1, Substance Abuse Education and Demand Reduction Fund, (c) Additional assessment.
¶ 2 As indicated by the majority, appellant now argues the trial court could not legally impose $200 in mandatory costs pursuant to 18 Pa.C.S.A. § 7508.1 for a DUI offense that occurred before its enactment. Appellant’s brief at 7. Appellant challenges the imposition of such costs by asserting that they violate the prohibition against ex post facto laws contained in both the United States and Pennsylvania Constitutions. Id.
¶ 3 Article 1, § 10 of the United States Constitution states “No State shall.. .pass any.. .ex post facto law.” Likewise, Article 1, § 17 of the Pennsylvania Constitution states “No ex post facto law.. .shall be passed.” “A state law violates the ex post facto clause if it was adopted after the complaining party committed the criminal acts and inflicts a greater punishment than the law annexed to the crime, when committed.” Coady v. Vaughn, 564 Pa. 604, 607, 770 A.2d 287, 289 n. 2 (2001), citing California Dept. of Corrections v. Morales, 514 U.S. 499, 504-06, 509, 115 S.Ct. 1597, 131 L.Ed.2d 588 (1995) (emphasis added; internal quotations omitted). In this case, the trial court imposed the mandatory costs pursuant to § 7508.1(c) because appellant’s blood alcohol content at the time of arrest was greater than 0.15%. In pertinent part, that statute provides:
(c) Additional assessment. — In addition to the assessment required by sub- ■ section (b), a person convicted of or adjudicated delinquent for a violation of 75 Pa.C.S. § 3802 [formerly § 3731] shall be assessed $200 where the amount of alcohol by weight in the blood of the person is equal to or greater than 0.16% at the time a chemical test is performed on a sample of the person’s breath, blood or urine. For the purposes of this subsection, the sample of the person’s blood, breath or urine shall be taken within two hours after the person is placed under arrest.
18 Pa.C.S.A. § 7508.1(c).
¶ 4 It is acknowledged that the offense for which appellant was convicted occurred on July 12, 2002, almost five months prior to the enactment of § 7508.1(c). It is further undisputed that appellant’s guilty plea and sentencing occurred well after the statute went into effect. Absent statutory language to the contrary, I believe the date of sentencing is controlling.
¶ 5 This Court addressed an analogous situation in Commonwealth v. Fleming, 801 A.2d 1234 (Pa.Super.2001), when we were asked to determine whether a defendant was subject to the registration requirements of Megan’s Law II, rather than the ten-year registration requirement under the original Megan’s Law, even though the acts underlying his conviction occurred prior to the effective date of Megan’s Law II. Noting the defendant pled guilty and was sentenced after Megan’s Law II went into effect, we held that the application of Megan’s Law II did not constitute a violation of ex post facto laws since its purpose was not to punish. Id. at 1237-1238. Likewise, I do not believe the $200 fíne in this case constitutes punishment, and would not find a violation of the constitutional prohibition against ex post facto law in this instance.
¶ 6 Moreover, I agree with the trial court that the imposition of mandatory costs under § 7508.1(c) was not punitive in *585nature but was rather aimed at remedying the problem associated with substance abuse. Although “retribution and deterrence are not legitimate non-punitive governmental objectives,” where a sanction can be characterized to serve a remedial purpose, it does not constitute punishment within the meaning of the ex post facto clause. Commonwealth v. Kline, 695 A.2d 872, 875 (Pa.Super.1997) (citations omitted). I reiterate the well-reasoned Opinion of the trial court.
Under 18 Pa.C.SA. § 7508.1, half of the costs collected pursuant to this statute are to be deposited into the Substance Abuse Education and Demand Reduction Fund and the remaining half of the costs are to be kept by the county to be used for substance abuse treatment and prevention programs. The monies contributed to the Substance Abuse Education and Demand Reduction Fund are used to support various programs throughout the Commonwealth for the education, prevention, and treatment of substance abuse.
Like restitution statutes, one clear purpose of this statute is punishment. The defendant is required to pay $200, which is a legal detriment to the defendant. We believe, however, that the primary intent of the legislature in enacting this statute is not to impose punishment. Certainly, the DUI laws provide the court with substantial means to punish the defendant through jail time and fines. Hence, we question why the legislature would add this section if the primary purpose of it was to punish. Rather, the primary intent is to fund programs to prevent and treat substance abuse, not punish.
Trial Court Opinion at 3-4.
¶ 7 I find no error in the trial court’s imposition of mandatory costs under 18 Pa.C.S.A. § 7508.1(c) and would affirm the judgment of sentence.